Berdon, J.,
dissenting. I disagree with parts II and III of the majority opiñion because I believe that the territorial jurisdiction issue should have been submitted to the jury. When the state’s territorial jurisdiction is disputed and depends upon a determination of facts, it is within the province of the trier of fact—the jury in this case—to resolve the issue. People v. Cullen, 695 P.2d 750 (Colo. App. 1984); Lane v. State, 388 So. 2d 1022 (Fla. 1980); State v. Darroch, 305 N.C. 196, 212-13, 287 S.E.2d 856 (1982), cert. denied, 457 U.S. 1138, 102 S. Ct. 2969, 73 L. Ed. 2d 1356 (1982); Commonwealth v. Bighum, 452 Pa. 554, 558, 307 A.2d 255 (1973); 1 W. LaFave & A. Scott, Substantive Criminal Law (1986) § 2.7 (b), p. 163. The locus delicti, under these circumstances, becomes an element of the crime that the state is required to prove beyond a reasonable doubt.1 Indeed, this court in State v. Volpe, 113 Conn. 288, 155 A. 223 (1931), assumed that jurisdiction was an issue for the trier of fact when it reviewed the trial court’s instructions to the jury on the issue of jurisdiction, but reversed on other grounds.2
*381The majority’s reliance on State v. Weinberg, 215 Conn. 231, 575 A.2d 1003, cert. denied, 498 U.S. 967, 111 S. Ct. 430, 112 L. Ed. 2d 413 (1990), is misplaced. The issue in Weinberg was whether the state, having alleged in the information that the crime had been committed “at or near the town of Southbury,” was required to prove the specific location within Connecticut of the crime alleged in the information. The defendant in Weinberg never claimed that the crime occurred in any state other than Connecticut so as to deprive the Connecticut court of jurisdiction. Because the court did not consider the issue of territorial jurisdiction, but merely whether the state was required to prove that the murder occurred in the town alleged in the information, Weinberg is inapposite to the facts of this case.
The majority also relies on Adair v. United States, 391 A.2d 288 (D.C. App. 1978), and its progeny to support its conclusion that the issue of where the murder occurred was a question for the trial court. In Adair, the defendant claimed that the trial court erred by refusing to instruct the jury that if it found that the crimes had occurred in Maryland, it was required to find the defendant not guilty. The court rejected the defendant’s claim because it was conceded that part of the defendant’s criminal conduct was committed in the District of Columbia, thereby presenting a question of law as to whether the District of Columbia had *382jurisdiction on that basis. Only in dicta did the court note that “the question of jurisdiction is not one of fact for the jury.” Id., 290. Moreover, the dicta in Adair relies solely on United States v. Berrigan, 482 F.2d 171 (3d Cir. 1973). Berrigan did not consider the territorial jurisdiction issue, but was concerned with the issue of discriminatory prosecution. Having undermined the foundation for Adair, the remaining cases relied upon by the majority lose their authority as well.3
The defendant in this case raised in a timely fashion substantial factual questions regarding the location of the crime and the territorial jurisdiction of the court. The issue should have been submitted to the jury.
Accordingly, I dissent.

 “We agree with the weight of authority that this territorial jurisdiction issue must be proved beyond a reasonable doubt. See annot., 67 A.L.R.3d 988 (1975).” Lane v. State, 388 So. 2d 1022, 1029 (Fla. 1980).


 In State v. Volpe, 113 Conn. 288, 155 A. 223 (1931), the state sought to prove that the defendant had carnally abused a fourteen year old girl *381on December 15, 1930, in Stamford, Connecticut. The defendant claimed that he and the alleged victim were married in Westchester County, New York, on January 23, 1931, and that no illicit relations had occurred in Connecticut before their marriage. After a jury verdict of guilty, the defendant moved to set aside the verdict, claiming, among other things, that the state had not proved that illicit relations occurred in Connecticut before the marriage. The motion was denied. On appeal, the court found error and ordered a new trial. Although the court did not explicitly consider whether territorial jurisdiction is a jury issue, it implied that it is by reviewing the trial court’s instructions to the jury on this very issue. State v. Volpe, Connecticut Supreme Court Records and Briefs, April Term 1931, part 3, p. 1559.


 The majority relies on Mitchell v. United States, 569 A.2d 177 (D.C. App. 1990), Mundine v. United States, 431 A.2d 16 (D.C. App. 1981), and State v. Reldan, 185 N.J. Super. 494, 449 A.2d 1317 (1982), to support its claim that jurisdiction is not an issue of fact for the jury. These cases rely solely on Adair v. United States, 391 A.2d 288 (D.C. App. 1978). State v. Aguilar, 85 Or. App. 410, 736 P.2d 620 (1987), the only other case relied upon by the majority, cites absolutely no authority for its conclusion that the question of jurisdiction is not a question of fact for the jury.